PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,528,856
Issue Date:   07 Jan 2020
Application No. 16/096,553
Filing or 371(c) Date: 25 Oct 2018
Attorney Docket No.  007676.00039 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed 08 June 2021, which is being treated as a request under 37 CFR 3.81(b)1 to correct the information of the assignee on the front page of the above-identified patent by way of a Certificate of Correction.  

The petition is DISMISSED.  

Petitioner requests issuance of a Certificate of Correction to correct the Assignee as shown on Patent and Trademark Office  (Office) Form PTOL-85B.  Petitioner further requests that “Novus Communications LTD” be deleted and that “NVS Technology Solutions LTD” be inserted.  

37 CFR 3.81(b) permits the patent to issue in the name of an assignee, if the assignment was submitted after payment of the issue fee but prior to issuance of a patent.  

A review of the Office record shows Form PTOL -85B has the correct Assignee listed as “NVS Technology Solutions LTD. In view of the above, the assignment as recorded in the Office at Reel/Frame 050874/0629, will remain unchanged. If Petitioner wishes to request further corrections to the above-identified patent, the Office should be notified immediately. 

Inquiries concerning this decision should be directed to the undersigned at (571) 272-6735.  


/Diane C. Goodwyn/ 
Diane C. Goodwyn
Paralegal Specialist, OPET




    
        
            
    

    
        1 See MPEP 1309, subsection II; and Official Gazette of June 22, 2004.